Citation Nr: 1144725	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit sought on appeal. 

In November 2008, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Wichita RO before the undersigned sitting in Washington, D.C. A transcript of this hearing is in the Veteran's claims folder. 

In December 2008, the Board remanded the claim to obtain additional treatment records.  Following the completion of that development, the Board issued a decision in September 2009 denying the claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in March 2010, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case. 

The Board subsequently remanded the case for further development in July 2010.  That development was completed, and the case has since been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant, identified, and available evidence necessary for an equitable disposition of the Veteran's appeal has been associated with the claims file.

2.  The Veteran is currently assigned a 50 percent disability evaluation for bilateral pes planus; a 10 percent disability evaluation for tinnitus; a 10 percent disability evaluation for deformity and malalignment of the right ankle with painful motion; and, a 10 percent disability evaluation for deformity and malalignment of the left ankle with painful motion. 

3.  The Veteran's service-connected disabilities have not been shown to render him unemployable. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO did provide the appellant with notice in February 2006 and March 2006, prior to the initial decision on the claim in December 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The March 2006 letter also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He was also provided the opportunity to testify at a hearing before the Board. 

Although the Veteran testified at his November 2008 hearing that he received benefits from the Social Security Administration (SSA), he also indicated that his SSA benefits were not for disability.  Therefore, such records are not pertinent to his current claim.  Similarly, the claims file does not contain any employment records, but the Veteran has indicated that he never complained to his employer about his disabilities or requested any accommodation.  Indeed, the Veteran has not identified any other outstanding records that are pertinent to his claim.  

In addition, the Veteran was afforded VA examinations in September 2006 and November 2006, which evaluated the severity of his service-connected disabilities and their impact on his employment.  He was also provided VA examinations in August 2010 and December 2010, and there is a March 2011 addendum.  The latter examinations were provided in compliance with the July 2010 Board remand.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  The September 2006 VA examiner reviewed the medical records and performed a physical examination.  In addition, the November 2006, August 2010, December 2010, and March 2011 VA examiners provided a medical opinion that was predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination.  Thus, the VA examination reports reflect a review of the claims file, an interview with the Veteran, a physical examination, a description and evaluation of service-connected disabilities, and a discussion as to his employability.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal.   He has been given ample opportunity to present evidence and argument in support of the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


Law and Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court. 

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 


The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In this case, the Veteran is currently assigned a 50 percent disability evaluation for bilateral pes planus, a 10 percent disability evaluation for tinnitus, a 10 percent disability evaluation for deformity and malalignment of the right ankle with painful motion, and a 10 percent disability evaluation for deformity and malalignment of the left ankle with painful motion.  His combined evaluation is 70 percent.  As such, the Veteran does meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a). Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran contends that he is unable to work primarily due to his foot and ankle disabilities.  In particular, he alleges that his foot and ankle pain prevents him from being able to ambulate as required for any job consistent with his educational and occupational background.  He also contends that tinnitus would interfere with his ability to communicate in the workplace.

The record reflects that the Veteran retired from his job as a "tool planning manager" in February 1993.  The Veteran has provided testimony that he retired because the physical discomfort from his foot disabilities was too great; however, he did not inform his employer of his discomfort or seek any accommodation for his disabilities.

Private medical records reflect that the Veteran began to experience increased foot pain in 1994 after fracturing the fourth and fifth metatarsals of the right foot.  In December 1994, he informed a private physician that he was in the habit of walking three miles per day prior to the injury. 

A December 1998 letter from a former co-worker stated that he worked with the Veteran from 1977 to 1985.  He indicated that the Veteran "complained about having problems with his feet making it difficult at times."  However, the co-worker also stated that the Veteran "never complained," but noted that his discomfort was occasionally observable.  In March 1999, the Veteran stated that he started having "serious" foot trouble in 1994.

During a June 1999 audiological examination, the Veteran reported experiencing tinnitus.  He stated that his tinnitus was bilateral and periodic, as it occurred one time every three to four weeks and lasted three to four minutes per occurrence. Audiological testing revealed tinnitus matching.

A March 2000 VA examination report reflects that the Veteran first began using orthotics in 1994 and reported that he could not "walk too far" or "put pressure on his feet too long."  However, the examiner noted that the Veteran was able to function without pain during the examination.  

During a February 2001 examination, the Veteran reported being unable to stand for more than 30 minutes at a time without pain.  During a June 2002 examination, the Veteran was documented as using orthopedic shoes and orthotics as well as a cane "intermittently when the pain is increased."  In November 2002, the Veteran informed a VA podiatrist that he was "literally unable to walk" prior to getting special orthotics.  A May 2005 VA treatment note reflects that the Veteran was experiencing a new onset of left ankle pain.

The Veteran was afforded another VA examination in October 2005.  He described his tinnitus as being constant and bilateral.  He stated that it sounded like the ocean with some ringing.  Upon examination, no matching was obtained.

A December 2005 letter from a private physician reports that the Veteran had severe pes planus and degenerative joint disease.  The physician noted that the Veteran continuously wore braces and needed to walk with a cane, and he opined that the foot disabilities rendered him unemployable.

A September 2006 VA examination report describes the severity of the Veteran's foot disabilities.  The examiner noted that the Veteran was not able to stand for more than a few minutes, but indicated that he could walk a quarter mile.  The Veteran stated that he would wear braces for his ankles if he was going to be walking and active, but indicated that he did not wear them if he would not be participating in prolonged activity.

In November 2006, the Veteran was afforded a general VA examination.  The examiner noted his ankle, foot, and audiological disabilities.  Although he observed that the ankle and foot disabilities resulted in severe pain when walking or standing, the examiner opined that the Veteran was able to carry out his previous work activities.  The examination report reflects that the Veteran had informed the examiner that his usual occupation was as a manufacturing engineer, which he described as a desk job.

During a March 2007 hearing that was held in connection with a separate claim that is no longer pending, the Veteran testified that he worked in manufacturing and engineering.  He specified that his duties were completed "in the offices" and "none of them were in the shops."  He also stated that he had no post-service noise exposure.

In January 2008, a manufacturing engineer supervisor wrote a letter to VA describing the typical job duties of a manufacturing engineer.  He stated that a large part of the job involved coordinating with customers and revising designs. The job was described as requiring the ability to walk long distances and climb stairs.  The supervisor concluded that up to 80 percent of work time would be spent walking some days.

The Veteran's podiatrist, Dr. W. (initials used to protect the Veteran's privacy), wrote to VA in January 2008.  In his letter, he indicated that the Veteran has bilateral pes planus, degenerative joint disease of the mid and hind foot, and severe arch problems that require him to wear orthotics and use a cane.  Dr. W. stated that these disabilities rendered the Veteran unemployable.  However, private treatment notes from that same physician are associated with the claims file.  A January 2008 note generated the same day as the aforementioned letter states that the Veteran could be treated conservatively and that short-term treatment goals were to "decrease pain and inflammation, improve ambulation, and to allow the patient to return to normal activities, work, and long-term weight-bearing, pain-free." The note states that the Veteran reported wearing braces when he was "walking a lot."

Treatment notes dated in April 2008 and July 2008 from Dr. W. also reflect that the Veteran requested additional letters attesting to his unemployability.  The notes do not state that any such letters were written.  The April 2008 specifically indicated that the Veteran was wearing worn out shoes and orthotics.  New shoes were ordered, and the July 2008 treatment note states that the Veteran was able to "ambulate without distress" in the new shoes.

The Veteran testified at a hearing in November 2008 during which he indicated that he had a high school education.  He reported that he received some additional technical training from his former employer, an aeronautical company.  He also stated that he was on his feet a lot during the work day and retired, in part, due to his disabilities, but he did not report that reason to human resources.  He stated in his December 2005 claim form that he became too disabled to work in February 1993. 

In May 2010, the Veteran, through counsel, submitted an employability evaluation to VA. The evaluation was conducted by a vocational rehabilitation consultant who reviewed his records and interviewed him over the phone.  The consultant noted that he seemed to have problems hearing her and indicated she had to repeat her statements and questions on several occasions.  The evaluation reflects that the Veteran reported experiencing chronic foot pain with standing, walking, climbing, driving, carrying, and lifting.  He was able to perform activities of daily living, but had to limit his standing and walking.  He reported that his tinnitus had been constant since service and had become progressively worse.  It now interfered with his ability to hear in noisy environments.  The Veteran stated that he had a high school education and worked on a farm as well as for aeronautics companies.  He reported that he did not use a computer while working at his first company, but later used computers at his second company to send tool orders using customized software.  He did not use computer-aided design or email, but did report using email at home with his wife's assistance.  The Veteran stated that he stopped working because being on his feet and climbing stairs became increasingly uncomfortable. He stated that an elevator was available for use, but that he used the stairs because they were more convenient.

The May 2010 vocational rehabilitation consultant referenced the U.S. Department of Labor's summary of the Veteran's type of occupation.  She observed that it was a skilled position requiring light exertion, which included standing or walking six hours a day.  The consultant stated that the Veteran's acquired skills were not transferrable to sedentary work, his hearing problem due to tinnitus would be increased in a manufacturing setting due to background noise, and he did not know how to use the computer-programs necessary to perform his work in a sedentary manner.  The consultant opined that the Veteran had likely been unable to secure or follow any type of substantial gainful occupation since December 2004. 

The Veteran was afforded another general VA examination in August 2010.  The examiner noted that he had pain and cramping in his feet and bilateral ankle pain resulting in an antalgic gait.  He reported being unable to stand for more than an hour without resting and experiencing decreased mobility due to pain. The examiner noted that the Veteran could perform many of his job duties via email without having to ambulate and observed that mechanized wheelchairs are now accommodated in workplaces.  In regard to tinnitus, the examiner noted that the Veteran did not have any problems hearing during the examination, and he reported not being bothered by tinnitus when he was distracted.  Based on the interview and examination, the examiner opined that the Veteran's service-connected disabilities did not render him incapable of employment consistent with his education and training.

In September 2010, the vocational rehabilitation consultant wrote another letter to VA about the Veteran's functional capacities.  She reiterated that the Veteran was limited to sedentary work and reported that he had to stop working in 1993 due to disabling pain.  She noted the August 2010 VA examiner's opinion and observed that the use of electronic file sharing would not replace the need to walk the production floor and climb stairs on production equipment to discuss tooling specifications.  She noted that entry-level positions in the Veteran's career field now require technical degrees, which he does not possess.  She also stated that he would need to be able to cope with high noise levels, but his tinnitus would cause him "substantial trouble hearing" in such an environment.  The consultant concluded that his physical disabilities, with his lack of computer and technical skills, rendered him unable to secure or follow any type of substantial gainful employment. 

An October 2010 VA audiological evaluation again observes the Veteran's tinnitus, which was described as constant.

A December 2010 addendum was issued to the August 2010 VA examination report.  The examiner noted that use of a wheelchair combined with standing for an hour at a time, as he is capable of with a cane, would allow the Veteran to interface with other workers.  It was also noted that electronic applications and real-time visuals would provide additional assistance.  The examiner again noted that the Veteran stated he was able to distract himself from his tinnitus and that he was able to hear without trouble during the examination in August 2010.

As noted above, the Veteran's combined disability evaluation is 70 percent.  A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury. 38 C.F.R. § 4.1; Van Hoose supra. 

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty, 6 Vet. App. at 537, and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Board thus must determine, after careful review of the evidence, whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.

Pursuant to 38 C.F.R. § 4.18, a veteran may be considered as unemployable upon termination of employment on account of disability or when special consideration was given on account of disability.  Here, the Veteran has contended that he had to stop work in February 1993 due to pain from his bilateral foot disabilities. 

Personal interests can affect the credibility of evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1999).  Although the Veteran has asserted that he retired in February 1993 due to his service-connected foot and ankle disorders, other statements made by the Veteran contradict such a claim.  Specifically, the Veteran reported in a 1999 statement that he only began to experience "serious" foot problems in 1994.  He informed a private physician in December 1994 that, prior to injuring his foot earlier that year, he would walk three miles daily as exercise.  He also indicated that an elevator was available in his workplace, but he chose to use the stairs due to "convenience."  Thus, his own statements suggest that his foot and ankle disabilities were not severe enough to render him unemployable when he retired.  

The Veteran has not provided any evidence, other than his own contradicted statements, that his disabilities were so severe that he was incapable of performing his work.  Indeed, there is no evidence that he informed his employer of his disabilities or requested any accommodations.   

Although the Veteran is competent to report his own history, the Board finds that the lack of internal consistency in the evidence render his reports not credible. Caluza, 7 Vet. App. at 511-512.  Accordingly, 38 C.F.R. § 4.18 is not for application.

Regarding his credibility, the Board also notes that he told a March 2000 VA examiner that he had pain and limited function, yet upon examination, the examiner commented that the Veteran was able to function without pain.  

The record also reflects conflicting medical opinions as to whether the Veteran's service-connected disabilities render him unemployable.  In this regard, private physicians have opined that his foot disabilities render him unemployable. However, the December 2005 and January 2008 private physicians did not provide any rationale or discuss whether the Veteran would be capable of performing a sedentary job.  Instead, the physicians merely made simple statements indicating that the Veteran was unemployable.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Further, the January 2008 private opinion is contradicted by a treatment note issued by the same provider on the same day stating that the Veteran could return to work pain-free with short term conservative medical treatment.  A July 2008 note from that physician further observes that the Veteran could ambulate without distress in new orthopedic shoes.  Thus, the Board finds the December 2005 and January 2008 private medical opinions to have little probative value. 

In contrast to the summary opinions of the 2005 and 2008 private physicians are the opinions of the November 2006 and August 2010 VA examiners.  These examiners noted that the Veteran would be able to function in his usual work environment with reasonable accommodation for his disabilities. The reports reflect a review of the claims file, interviews with the Veteran, and physical examinations of the Veteran. 

The March 2010 joint motion for remand stated that the November 2006 VA  examination report failed to reconcile a finding that the Veteran was unable to stand or walk for prolonged periods with a finding that he could perform his normal work duties.  In this regard, the joint motion for remand noted evidence in the claims file indicating that his job required walking and climbing.  However, the November 2006 VA examination report specifically documented the Veteran's own description of his usual occupation to the examiner as a desk job.  Such a description is also consistent with the testimony the Veteran provided during a March 2007 hearing when he indicated that he performed the bulk of his work duties in an office.  As the Veteran informed the examiner that his work was mainly sedentary, the examiner's findings do not conflict. 

Moreover, regardless of the November 2006 VA examiner's opinion, a subsequent August 2010 VA examination report reflects a review of the generic description of the job performed by the Veteran and consideration of how his service-connected disabilities might affect his ability to perform job duties. The examiner explained in August 2010 and December 2010 statements that the Veteran could utilize existing technologies, a wheelchair, and limited cane-assisted standing time to perform duties requiring mobility.

On the other hand, a vocational rehabilitation consultant has rendered two in-depth opinions that also reflect an interview with the Veteran and a review of medical records.  These opinions state that he is unable to perform the duties of his usual occupation due to physical limitations - inability to walk and climb without pain - and lack of adequate training.  Specifically, the consultant observed that entry level jobs in the Veteran's field now require technical degrees that he does not possess and familiarity with information technology.  She opined that, in addition to his training and mobility limitations, his tinnitus would prevent him from being able to "cope with high noise levels."  In summary, she stated that the Veteran was unable to obtain and retain substantially gainful employment consistent with his background and education.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes, 5 Vet. App. at 69-70.  As noted above, the Board finds the opinions of the VA examiners to be more probative than the opinions of the 2005 and 2008 private physicians, as the private opinions are lacking in detail and reasoning and are contradicted by treatment notes.  The Board has carefully evaluated the May 2010 and September 2010 opinions of vocational rehabilitation consultant, but also finds them of less probative value than the VA examiners' opinions. 

The consultant admitted in September 2010 that current technology (such as electronic file sharing and use of a wheelchair) would alleviate some of the mobility restriction caused by the Veteran's foot disabilities, but she contended that he would still be unable to walk to the production floor and climb stairs attached to multi-level production equipment.  However, as explained by the December 2010 VA examination report addendum, the Veteran is able to stand with a cane for up to an hour and current technology would allow him to view real time visuals of products.  Moreover, the Veteran himself has described his prior position as being a desk job.  

The consultant also asserts that the Veteran does not possess the requisite degrees and technological knowledge for an entry level job in his field.  However, the Veteran has decades of experience in his field that may substitute for formal training and exempt him from degree requirements.  

Further, the consultant's May 2010 evaluation states that the Veteran was employed by an aeronautical company when computerization was introduced and that he was trained on-the-job in the use of necessary software applications and successfully utilized specialized software until voluntarily retiring.  She has not indicated that similar specialized software is not still in use or that the Veteran experiences any mental incapacity that would prevent him from succeeding at additional on-the-job training.  

As far as the vocational consultant's assessment that the Veteran would be unable to cope with the high noise levels required by his normal occupation due to his tinnitus, the Board notes that the Veteran himself testified in March 2007 that his job did not expose him to high noise levels.  The August 2010 VA examiner also noted that the Veteran reported being able to distract himself from tinnitus and stated that he was able to hear without trouble during the examination.  Although a review of the claims file is not the determinative factor in assigning probative value, an evaluator should have information regarding relevant case facts. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Board also emphasizes that the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

The 2010 VA medical opinions were provided with full consideration of all the evidence of record, but the consultant's opinions do not reflect any consideration of private medical records from Dr. W. (reflecting the ability to ambulate without pain and short-term goals of returning to pain-free normal functioning) and predominantly refer to generic standardized job descriptions rather than the Veteran's own description of his job experience. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (assessing the probative value of evidence includes considering an examiner's knowledge and skill in analyzing the data, and the conclusion reached).  Moreover, the VA examiners' opinions are more definitive in addressing the severity of the Veteran's service-connected disabilities and their individual functional effects. 

For these reasons, the Board finds that the VA examiner's opinions are more probative than the opinions of the private physicians and the vocational rehabilitation consultant.

In addition, there is no indication that any other agency, such as the Social Security Administration --which is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities--has determined that the Veteran is currently unemployable.   

Accordingly, the Board concludes that the weight of the medical and vocational opinions, examined with the other evidence of record, indicates that the Veteran's service-connected disabilities do not render him unemployable.   The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant a grant of TDIU.  The determinative question is whether a veteran is capable of performing the physical and mental acts required by employment.  Van Hoose, 4 Vet. App. 361.  As explained by the 2010 VA examiner, the Veteran is, with the assistance of modern technology and reasonable disability accommodation in the workplace, capable of performing the physical acts required by employment, particularly in a sedentary job.  Further, there is no evidence that he possesses any mental defect that would prevent him from performing the requisite mental acts.  

The Board must conclude that the criteria for assignment of a TDIU are not met. While the record reflects that the Veteran is retired, the competent, credible, probative evidence does not support a finding that he is unemployable due to his service-connected disabilities.  He possesses decades of experience in his field at two well-known aeronautics firms, and there are probative medical opinions stating that he is capable of at least sedentary employment.  His service-connected disabilities, viewed in light of his level of training and previous work experience, do not render him unable secure and follow substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Based on the foregoing, the Board concludes that while the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his combined 70 percent disability evaluation, the evidence does not show that the service-connected disorders alone preclude gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1.  Based on a review of the evidence of record, the Board is of the opinion that the disability evaluations assigned to the Veteran's disorders under the VA Schedule for Rating Disabilities accurately reflect the Veteran's overall impairment to his earning capacity due to his service-connected disabilities. Therefore, a total rating for compensation based on individual unemployability due to service-connected disability is not warranted. 

In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is denied. 


____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


